I concur in all of the *Page 620 
rulings but the ruling that the court properly excluded the petition of the plaintiff in another suit growing out of the same cause of action, upon the ground that the petition contained other matter and was offered as a whole. It does not appear that the defendant, when offering the petition in evidence, represented to the court the contents of the allegations in the petition, other than that it appears from the allegations of that petition that the present defendant, McDaniel, "was free from fault; was on his side of the road." There appears in the petition which was offered in evidence, as copied in the motion for new trial, no allegation that the defendant McDaniel was free from fault. It does not appear that the rejected evidence would show any admission by the plaintiff that the defendant McDaniel was not negligent as alleged in the present petition. The court did not err in rejecting the testimony offered.